Citation Nr: 0420392	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-18 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, paranoid 
schizophrenia and PTSD.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a rating in excess of 20 percent for a low 
back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO in January 2004.  A transcript of that 
hearing is in the claims file.

Although the issues listed by the RO included entitlement to 
service connection for depression, entitlement to service 
connection for paranoid schizophrenia, and entitlement to 
service connection for PTSD, the Board has combined these 
issues into the issue of entitlement to service connection 
for an acquired psychiatric disorder, to include depression, 
paranoid schizophrenia, and PTSD.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

I.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, paranoid 
schizophrenia, and PTSD.   In the instant case, the veteran 
contends that he is entitled to service connection for an 
acquired psychiatric disorder to include depression, paranoid 
schizophrenia, and or PTSD.   Specifically, regarding PTSD, 
he contends that this is the result of stressful events, 
which occurred during Boot Camp including a personal assault 
on the veteran in the form of a "blanket party."  

Based on a review of the record, the Board finds that the 
veteran was not properly notified of the evidence necessary 
to support his claim.  The Board notes that 38 C.F.R. § 
3.304(f) was amended in March 2002.  This regulation is 
specifically germane to the development and adjudication of 
this claim as the revision involves the standard of proof of 
the type of evidence necessary to substantiate a claim of 
service connection for PTSD based on personal assault.  Under 
38 C.F.R. § 3.304(f)(3), evidence from other sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; mental health counseling centers; 
hospitals or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  This 
regulation also specifically provides that evidence of 
behavior changes following the claimed assault may constitute 
credible supporting evidence of a stressor.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  deterioration in 
work performance; substance abuse; episodes of depression; 
panic attacks or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  This 
regulation provides that VA will not deny this type of PTSD 
claim without first allowing the claimant the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2003).  
The RO has not specifically advised the appellant in the 
manner described by this new regulation.  The Board finds 
that full and complete compliance with the amended section of 
38 C.F.R. § 3.304(f)(3) is required.

II.  Entitlement to service connection for hypertension.   
The veteran testified at his January 2004 hearing that 
hypertension began in service.  He could not say when he was 
first diagnosed with hypertension.  He also indicated that 
hypertension could have been caused by the other issues on 
appeal. 

Review of service medical records reveals no diagnosis of 
hypertension.  His blood pressure was 152/68 during the 
August 1978 enlistment examination and in May 1980 clinical 
records reflect blood pressure readings of 140/98 and 142/68.  
Other blood pressure readings during service and in his 
August 1981 separation examination appear to be normal. 

VA medical records dated in 2002 reflect that the veteran has 
a diagnosis of hypertension and is on medication for 
hypertension.

The Board finds that the evidence of record is sufficient to 
trigger the duty to obtain a medical opinion as to whether 
the blood pressure readings in service were early 
manifestations of the veteran's subsequently diagnosed 
hypertension.  To that end, a remand is required.


III.  Entitlement to a rating in excess of 20 percent for a 
low back disorder.   The appellant has argued that his 
service-connected low back disorder has worsened.  In a June 
2002 VA examination, the examiner noted that he did not have 
the veteran's claim file for review.  The veteran reported 
chronic low back pain since injuring his back in service in 
1978.  He was given x-rays which revealed some type of disc 
problems.  He complained of worsening weakness, stiffness, 
and lack of endurance.  He also had a tingling burning that 
originated in his right buttocks and down the right lateral 
thigh.  Precipitating factors were walking, sitting, sleeping 
incorrectly, and cold damp weather.  He was followed by a Dr. 
Powell in Monroe, Louisiana.  The diagnoses were low back 
injury with chronic lumbago, and degenerative spondylosis L3-
L4, L4-L5, with mild central congenital stenosis.

The veteran is entitled to be evaluated under all potentially 
applicable codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In this regard, the Board notes that the 
veteran's service-connected back disorder is currently 
evaluated the diagnostic code for lumbosacral strain.  In 
light of the above clinical findings, it might be appropriate 
to evaluate the veteran's lumbar spine disorder under the 
diagnostic code for intervertebral disc syndrome. 

Moreover, during the pendency of this appeal, the criteria 
for evaluating intervertebral disc syndrome were 
substantially revised effective as of September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Note 1 provides that, for 
the purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that, when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note 3 provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  67 Fed. Reg. 54345 (2002).  

In addition, effective September 26, 2003, further changes 
were made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions for 
intervertebral disc syndrome.  

The veteran has not been informed of the September 2002 
changes in the rating criteria for evaluating the severity of 
his low back disability.  He also has not been apprised of 
the more recent September 2003 changes in the general rating 
formula for diseases and injuries of the spine.  Moreover, in 
the most recent VA spine examination in June 2002, the 
veteran's claims file was not available for review by the 
examiner.  As such, further development is warranted.  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Finally, the Board notes that during his June 2002 VA 
examination the veteran reported treatment by Dr. Powell in 
Monroe, Louisiana.  It does not appear that these treatment 
records have been associated with the veteran's claims 
folder.

Under the provisions of 38 C.F.R. § 3.159(c)(1), VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request and if the records 
are not received, at least one-follow-up request. 38 C.F.R. 
§§ 3.159(c)(1).  Therefore, in order to comply with the duty 
to assist as outlined above, efforts should be made to obtain 
treatment records of the veteran from Dr. Powell.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.

2.  The RO should request the veteran to 
identify all medical providers from whom 
he has received treatment for psychiatric 
problems, hypertension, and his back 
disorder since he was released from 
service.  The RO should attempt to obtain 
copies of treatment records for the 
veteran from all sources identified by 
the veteran.  In particular, the RO 
should attempt to obtain treatment 
records from Dr. Powell of Monroe, 
Louisiana.

3.  This veteran is seeking service 
connection for an acquired psychiatric 
disorder, to include depression, paranoid 
schizophrenia, and PTSD based on a 
personal assault.  The RO should inform 
the veteran that evidence from other 
sources other than service records might 
corroborate his account of the stressor 
incident in accordance with 38 C.F.R. 
§ 3.304(f)(3).

4.  After responses have been received to 
the above requests for records and/or 
information, arrange for the veteran to 
undergo a psychiatric examination to 
determine the nature and etiology of any 
and all psychiatric pathology which is 
present.  All tests and studies needed to 
evaluate his psychiatric status should be 
accomplished and all clinical 
manifestations should be reported in 
detail.  The claims folder must be 
provided to the examiner for review.  
Based on a review of pertinent records 
and examination of the veteran, the 
examiner should address the following 
questions:

?	What is/are the veteran's current 
psychiatric diagnosis or diagnoses?

?	Is it at least as likely as not that 
the veteran has a current 
psychiatric disability that began 
during his military service or is 
related to any incident of such 
service?  

?	Is it at least as likely as not that 
the veteran has a current 
psychiatric disorder which was 
aggravated by his military service?  

?	Is it at least as likely as not that 
the veteran suffers from PTSD as a 
result of a personal assault in 
service?

5.  The RO should arrange for the veteran 
to be scheduled for a VA cardiology 
examination to determine the date of 
onset and etiology of his hypertension.  
The claims folder must be made available 
to the examiner for review and the 
examination report must indicate whether 
such review was accomplished.  The 
examiner is specifically asked to review 
service medical records and post-service 
medical records for assessment of the 
etiology and onset of hypertension.  
Based on examination of the veteran and 
review of the record, the examiner is 
asked to offer an opinion as to whether 
it is at least as likely as not that any 
elevated blood pressure readings in 
service are related to the veteran's 
subsequently-diagnosed hypertension.  If 
the examiner is unable to offer the 
requested opinion, the report should so 
state.

6.  Thereafter, the veteran must be 
scheduled for an examination to obtain 
information concerning the severity of 
his service-connected low back disorder.  
The claims folder must be made available 
to the examiner in connection with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  The examiner should utilize 
the Compensation and Pension disability 
examination worksheet for the spine which 
was updated November 12, 2003.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The increased rating claim for a 
low back disorder should be evaluated 
under both the old and the current VA 
regulations for rating back disabilities.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



